FILED
                           NOT FOR PUBLICATION
                                                                           NOV 17 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TAMMY LYNN SHERIDAN,                             No. 13-16029

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00277-FJM

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Arizona
               Frederick J. Martone, Senior District Judge, Presiding

                    Argued and Submitted September 16, 2015
                            San Francisco, California

Before: W. FLETCHER, BERZON, and BEA, Circuit Judges.

      Tammy Lynn Sheridan appeals a district court’s order affirming the decision

of the Commissioner of the Social Security Administration denying disability

benefits. We reverse and remand.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      “Where, as here, an ALJ concludes that a claimant is not malingering, and

that she has provided objective medical evidence of an underlying impairment

which might reasonably produce the pain or other symptoms alleged, the ALJ may

‘reject the claimant’s testimony about the severity of her symptoms only by

offering specific, clear and convincing reasons for doing so.’” Brown-Hunter v.

Colvin, 798 F.3d 749, 755 (9th Cir. 2015) (quoting Lingenfelter v. Astrue, 504 F.3d

1028, 1036 (9th Cir. 2007)). In support of his adverse credibility determination,

the ALJ noted four supposed “inconsistencies” in Sheridan’s testimony and the

documentary evidence. We do not agree with the supposed inconsistencies the

ALJ noted. We therefore hold that the ALJ failed to provide clear and convincing

reasons for his adverse credibility determination.

      1. The ALJ found Sheridan’s reported daily activities inconsistent with her

alleged functional limitations. In her questionnaire, Sheridan reported that she

could do laundry, prepare meals, take care of her children, shop, clean the yard,

handle her banking, entertain visitors, and watch her son race at the track. These

activities, the ALJ concluded, were inconsistent with the reported severity of

Sheridan’s symptoms. The ALJ failed to note, however, that Sheridan’s

questionnaire repeatedly noted that she could perform her daily activities only “if it

is a good day,” or depending “on how [she] feel[s] that day.” These omissions in


                                          -2-
the ALJ’s decision are significant because they resolve the alleged inconsistency.

Sheridan testified that her migraine headaches occur approximately twice per

week. Sheridan’s questionnaire explains that when the migraines occur, she has

trouble functioning, but on a “good day” she can perform certain household chores.

Thus, Sheridan’s testimony is consistent with her questionnaire. The supposed

inconsistency is therefore not a clear and convincing reason for finding Sheridan

not credible.

      2. The ALJ concluded that Sheridan had provided inconsistent reports about

whether physical therapy improved her condition. In July 2007, she reported that

physical therapy was helpful for her headaches, and in June 2008, she reported that

physical therapy made her headaches worse. As these reports are separated by

over 11 months, they are not inconsistent. It is entirely possible that physical

therapy improved Sheridan’s headaches in July 2007 yet made them worse 11

months later. Thus, this is not a clear and convincing reason for finding Sheridan

not entirely credible.

      3. The ALJ found Sheridan less than entirely credible because her migraine

headaches began in 2003, three years before she stopped working, and Sheridan

did not prove that her condition had deteriorated substantially from 2003 until the

alleged onset of her disability. We disagree. The record contains


                                          -3-
adequate evidence that Sheridan’s migraines have become more debilitating over

time. Most notably, around the alleged onset date of her disability, Sheridan

visited the emergency room twice for severe migraine headaches. She then began

regularly seeing several doctors for the condition, including a migraine headache

specialist, who prescribed medications. Despite these treatments, Sheridan

revisited the emergency room for a migraine headache in October 2010. Based on

this evidence, we find this reason for discrediting Sheridan’s testimony is not clear

and convincing.

      4. The ALJ noted that Sheridan had provided inconsistent reports regarding

the severity of her headaches and her ability to manage them. An October 1, 2010

letter from Dr. Toffol to Dr. Hoag noted that Sheridan’s “migraines with aura have

been under good control at least 90% or more improved with oral pharmacotherapy

recommended by Dr. Schlichting.” Notably, Dr. Toffol did not say, as the ALJ’s

decision implies he said, that Sheridan’s migraine headaches were 90% under

control. Rather, Dr. Toffol said that Sheridan’s “migraines with aura have been

under good control.” (Emphasis added). Migraines and migraines with aura are

not the same condition. Moreover, on October 9, 2010, less than 10 days after Dr.

Toffol’s letter, Sheridan was transported by ambulance to the hospital for “syncope

and headaches.” The ALJ’s decision does not reference evidence post-dating this


                                         -4-
emergency room visit tending to undermine the alleged severity of Sheridan’s

headaches. The ALJ therefore did not provide clear and convincing reasons for

discrediting Sheridan’s claim that since this hospital visit, she has been unable to

manage her migraine headaches.

      The ALJ did not provide clear and convincing reasons for his adverse

credibility determination as to the reported severity of Sheridan’s headaches.

Without an adverse credibility determination, the ALJ’s determination that

Sheridan can perform “light work” in spite of her migraine headache impairment is

not supported by substantial evidence. We reverse and remand to allow the ALJ to

provide a sufficient explanation for the denial of benefits, or to award benefits.

      REVERSED AND REMANDED.




                                          -5-
                                                                            FILED
                                                                            NOV 17 2015
Sheridan v. Colvin, No. 13-16029                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
BEA, Circuit Judge, dissenting:
        Sheridan was denied disability benefits because, inter alia, the ALJ found
that clear and convincing evidence contradicted Sheridan’s self-reports about the
severity and debilitating effects of her migraine headaches. See Brown-Hunter v.
Colvin, 798 F.3d 749, 755 (9th Cir. 2015) (absent evidence of malingering, the
ALJ may reject a claimant’s testimony about the severity of her symptoms only by
offering clear and convincing reasons for doing so). The majority rejects the ALJ’s
finding by separating out four of the six cited inconsistencies in Sheridan’s story
and considering whether each, in isolation, constitutes “clear and convincing
evidence” for discrediting Sheridan’s testimony. The majority’s error is two-fold:
First, it fails to view the ALJ’s analysis as a whole. Taken together, the reasons
cited by the ALJ more than demonstrate clear and convincing evidence for
discrediting Sheridan. Second, the majority seeks after-the-fact to reconcile
Sheridan’s competing statements and to substitute its judgment for the ALJ’s. But
the ALJ’s interpretation was both reasonable and amply supported by the
evidentiary record. I address each of the four grounds rejected by the majority in
turn.
        Sheridan testified in her January 4, 2011 hearing that she suffered “every
day,” and “24/7” from “burn[ing]” pain in the back of her head, as well as from
more acute migraines accompanied by nausea, vomiting, and blurred vision “two
to three” times a week that last “on average” for “two days” and up to “two
weeks.” Sheridan further testified that she had “chronic pain” in her “legs,”



                                          -1-
“knee[s],” “lower back,” “chest,” “arms,” and “joints.” Sheridan claimed that she
could not sit, stand, kneel, bend, or walk for more than ten to twenty minutes. The
ALJ found these “extreme functional limitations”1 fundamentally inconsistent with
Sheridan’s reported daily activities—doing laundry, cooking dinner, cleaning the
yard, shopping once or twice a week, caring for two pet dogs, going to the track to
watch her son race once a month, and entertaining visitors several times a week.
The majority argues that Sheridan stated that she could perform the above-
referenced activities only “on a good day,” which reconciles any apparent
inconsistency. I disagree that the record so shows and, in any event, would find the
ALJ’s interpretation of the evidence reasonable. Sheridan claimed that she was
never free from pain—not just pain on bad days. Moreover, Sheridan did not
qualify her claimed postural limitations—stating flatly that she could not sit, stand,
or walk for more than ten to twenty minutes. Yet Sheridan’s daily activities (even
assuming Sheridan performed them only on good days) would require Sheridan to
spend hours walking, sitting, and standing. The ALJ reasonably found this
evidence to be inconsistent.
      Sheridan told a health care provider in July 2007 that physical therapy
helped her migraines, but then said in June 2008 that physical therapy made her
headaches worse.2 The ALJ reasonably inferred from this inconsistency that
Sheridan’s story changed after she filed for disability, and thereby concluded that
1
  Merriam Webster’s defines a “functional disease” as follows: “in medicine, any
derangement of an organ in which there is no apparent degeneration, damage,
impairment, or structural change.” Webster’s New Twentieth Century Dictionary
of the English Language, Unabridged 741 (Jean L McKechnie et al. eds., 2d ed.
1979).
2
  Incidentally, Sheridan’s alleged disability onset date is February 8, 2008, and she
filed her application for disability on March 25, 2008.

                                          -2-
Sheridan was less than fully credible. The majority’s speculation that the
effectiveness of physical therapy may have changed over time is not sufficient
reason to reject the ALJ’s conclusion.
      Sheridan also admitted that her migraine headaches began in 2003 and had
“worsened” by 2005—three years before she stopped working and filed for
disability in March 2008. See supra, n. 1. The ALJ found Sheridan’s claim that
her migraines now rendered her unable to work inconsistent with Sheridan’s prior,
demonstrated ability to work notwithstanding periodic migraines. The ALJ found
no objective evidence in the record to support Sheridan’s claim that her migraines
had further degraded between 2005 and 2008 so as to reconcile this apparent
inconsistency. The majority points to medical records indicating that Sheridan
visited the emergency room on February 13, 2008, and that Sheridan thereafter
sought treatment for her headaches. The majority’s focus on post-2008 medical
records—without any comparison to pre-2008 records—fails to demonstrate
objective degradation in Sheridan’s condition from 2005 through 2008 as would
justify rejecting the ALJ’s determination. And in fact, there is evidence that
Sheridan’s condition improved during 2007; for example, Dr. Toth’s July 9, 2007
notes indicate “doing well, headaches have decreased, feels Cymbalta and PT
[physical therapy] helpful.” In any event, the evidence supports the ALJ’s finding
of no qualitative difference between Sheridan’s pre-2008 symptoms (during which
time Sheridan was able to maintain employment) and her post-2008 symptoms.
      Nor does Sheridan’s hospital visit in October 2010 support the majority’s
conclusion. The hospital’s physical examination revealed nothing out of the
ordinary. The hospital noted that Sheridan “only wanted some Toradol,



                                         -3-
Compazine, and Benadryl, and Decadron cocktail, which she seemed to remember
that that works well [sic], and then wants to go home here. She is otherwise
comfortable, and she is discharged in better condition.” The hospital concluded,
“This is a 46-year-old female who really has no new problems, just the headaches.”
Thus, again, the ALJ reasonably found no objective support for Sheridan’s claim
that her symptoms deteriorated between 2005 and 2008. The ALJ therefore
properly concluded that Sheridan’s demonstrated ability to work notwithstanding
her migraines reduced the credibility of Sheridan’s claim that she is now unable to
work.
        Lastly, the majority takes issue with the ALJ’s finding that Sheridan
provided “inconsistent reports” regarding the severity of her headaches and her
ability to manage them. For example, the ALJ said Dr. Toffol’s October 2010
report indicates that Sheridan’s migraines were “90% under control,” yet Sheridan
continued to report “great pain” at every visit. The ALJ found this inconsistent.
The majority is correct that the ALJ apparently took the reference to Sheridan’s
headaches being “90%” under control out of context. In full, Dr. Toffol’s notes
state that Sheridan’s “migraines with aura have been under control at least 90% or
more improved with oral pharmacotherapy . . . .”
        But any error is clearly harmless in light of other evidence offered by the
ALJ. In addition to the inconsistencies chronicled above—which themselves
provide strong support for the ALJ’s determination—the ALJ noted that Sheridan
reported in October 2009 that medication, rest, and massage relieved her pain, but
in January 2009, Sheridan stated that “nothing” relieved her pain. Moreover, the
ALJ discredited Sheridan because Sheridan “had broken her contract with her pain
management source,” and had made “no offer [of] proof to explain how or why”;

                                           -4-
finally, Sheridan alleged that she suffered nausea and vomiting associated with her
migraines, but had repeatedly denied nausea associated with her migraines to her
medical providers.
      For all of these reasons, the ALJ offered clear and convincing evidence for
discounting the credibility of Sheridan’s self-reports. That some of the evidence
cited by the ALJ is potentially susceptible to another interpretation does not justify
reversal. I therefore respectfully dissent.




                                          -5-